Pettit, C. J.
There is no record, transcript, abstract, brief, or appeal bond, in this case, on file in this court or before us.
The transcript on which the above title is endorsed, and in which the appeal bond is found, and with which the abstract and briefs are placed, and the errors assigned in the above form, is a transcript in a case of Emanuel M. Harr, guardian of Catharine Harr, a person of unsound mind, v. Nathan, Williams. In this last title there is no appeal taken, bond. given, assignment of errors, abstract, or briefs filed.
The case is, therefore, dismissed, at the costs of the appellant.